DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14, 15, 16, 17, 18, 19 and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 3, 4, 5, 8 and 9 respectively of prior U.S. Patent No. 9,638,868.  Each of the claims in the current application contain the same word for word claim language as the corresponding claim in the ‘868 Patent.
This is a statutory double patenting rejection.
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17 and 14 of U.S. Patent No. 9,638,868.  Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the claims in the current application can be found in the corresponding claims of the ‘868 Patent.
Claims 21, 22, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 8, 9 and 8 of U.S. Patent No. 10,598,865.  Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of the claims in the current application can be found in the corresponding claims of the ‘865 Patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 22, and 23 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by U.S. Patent 6,648,521 to Roehrs et al.
	In regards to claim 21, Roehrs teaches a fiber optic connector (Figures 1 & 2) for terminating an optical fiber, the fiber optic connector including a ferrule-less configuration (Figure 3, uncompressed spring) and a ferruled configuration (uncompressed/compressed spring 28), an end portion of the optical fiber adapted to be directly held by alignment features of a first fiber optic adapter (58) when the fiber optic connector is in the ferrule-less configuration, and the end portion of the optical fiber adapted to be held by alignment features of a second fiber optic adapter (60) via a ferrule of the fiber optic connector when the fiber optic connector is in the ferruled configuration, the fiber optic connector comprising a housing (16) extending between a proximal end and a distal end, the housing adapted to attach to the optical fiber and a release member arrangement (20/22) adapted to release the fiber optic connector from the first fiber optic adapter (12) and also adapted to release the fiber optic connector from the second fiber optic adapter.
	In regards to claim 22, Roehrs teaches the release member arrangement including a release member (26) adapted to release the fiber optic connector from the first fiber optic adapter and also adapted to release the fiber optic connector from the second fiber optic adapter.
	In regard to claim 23, Roehrs teaches a ferrule adaptation (18) adapted to serve as the ferrule of the fiber optic connector when the fiber optic connector is in the ferruled configuration.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record fails to disclose or reasonably suggest a sheath slidable between an extended configuration and a retracted configuration at least when the fiber optic connector is in the ferrule-less configuration, the sheath adapted to slide over the end portion of the optical fiber when the sheath is slid to the extended configuration, the sheath adapted to slide over the end portion of the optical fiber to expose the end portion of the optical fiber when the sheath is slid to the retracted configuration in addition to the accompanying features of the independent claim and any intervening claims.  
Claims 14-20 are allowed.  The prior art of record fails to disclose or reasonably suggest a fiber optic connector comprising a sheath slidable between an extended configuration and a retracted configuration, the sheath adapted to slide over an end portion of the optical fiber that extends beyond the distal end of the housing when the sheath is slid to the extended configuration, the sheath adapted to slide over the end portion of the optical fiber to expose the end portion of the optical fiber when the sheath is slid to the retracted configuration, and the sheath including a compression member at a distal end of the sheath adapted to hold the end portion of the optical fiber when the end portion of the optical fiber is being polished, the compression member adapted to release the end portion of the optical fiber when the optical fiber is not being polished in addition to the accompanying features of the independent claim.  
A close prior art of record is U.S. Patent 6,648,521 to Roehrs et al.  Roehrs teaches a fiber optic connector having a fiber optic adapter having an alignment feature including a block with a gel and a first fiber optic connector.  Roehrs further teaches a sheath to cover the optical fiber and slidably connected to the housing, the sheath including a compression member.  But Roehrs fails to expressly teach the sheath slid to an extended configuration, the sheath adapted to slide over the end portion of the optical fiber to expose the end portion of the optical fiber when the sheath is slid to the retracted configuration.
Prior Art
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874